Title: To John Adams from C.W.F. Dumas, 13 October 1781
From: Dumas, Charles William Frederic
To: Adams, John



Lahaie 13e. Oct. 1781
Monsieur

C’est avec une très-grande satisfaction que j’ai appris de Mr. Thaxter votre heureux rétablissement. J’espere que vous avez recouvré toutes vos forces, et qu’il ne vous reste aucun ressentiment de la violente fievre qui vous avoit attaqué. Pour se bien porter dans ce pays, il ne faut pas y mener une vie trop sédentaire, mais se donner du mouvement, et changer d’air. J’aurois déjà eu l’honneur de vous faire une visite et tenir compagnie. Mais l’absence de ma femme, et fille, qui sont encore en Gueldre, et les choses interessantes qui se passent ici, et dont je ne voudrois pas interrompre le fil historique, m’ont retenu. J’espere de pouvoir le faire dans quelques semaines d’ici. Votre absence et maladie ont été causes que je n’ai pu vous communiquer la suite de mes dépêches pour le Congrès. Je vous montrerai coram ce que vous n’en avez pas vu. En attendant, je recommence par la présente que vous voudrez bien, Monsieur, fermer après l’avoir lue, et lui donner cours avec vos paquets. J’ajouterai ici que je viens de recevoir une Lettre très honnête et polie de la Société Amore patriae, qui est établie à R–m, et qui m’offre d’être un de leurs Membres, ou du Moins leur Correspondant. Je coupe court, pour ne pas trop vous fatiguer la premiere fois que j’ai l’avantage de vous répéter, combien je suis pour tou­jours avec un vrai respect, Monsieur Votre très-humble & très-obeissant serviteu

Dumas

